Citation Nr: 1615739	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  12-28 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disorder, claimed as low back pain.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1992 to March 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for low back pain. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDING OF FACT

The most probative evidence fails to link the Veteran's low back disorder to active service.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.   VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Proper notice from VA must inform the appellant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the appellant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1) (as amended, effective May 30, 2008).  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between an appellant's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Here, the RO sent the Veteran a letter in September 2011, prior to the initial adjudication, which provided information as to what evidence was required to substantiate the claim and the division of responsibilities between the VA and the claimant in developing the appeal.  The letter also explained how the VA would determine the disability rating and effective date. Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Here, the Veteran's service treatment and private medical records have been associated with the claims folder and he was afforded a VA examination in August 2012.  The August 2012 VA examination was conducted by a medical professional, who obtained the pertinent history, reviewed the claims file, examined the Veteran, and provided an opinion with a rationale that was consistent with the record.  It is adequate.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his lower back pain claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II.   Service Connection

The Veteran contends that he currently suffers from lower back pain as a result of his active service.  Specifically, he contends that his low back pain was caused by lumbar strain from playing racquetball during service. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology. However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  To the extent that the Veteran does not have a disease recognized as chronic under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are inapplicable.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year, respectively, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  As the Veteran has not been shown to have arthritis of the lumbar spine, these provisions are inapplicable.

Facts/Analysis

The Veteran's service treatment records note that he was seen in July 1999 for a low back strain which was due to playing racquetball.  Follow up treatment showed that the Veteran's back strain resolved.

The Veteran's separation examination in February 200 showed a history of back injury with no abnormalities shown.  A reserves examination dated July 2000 showed no complaints of the back.

Private treatment records dated in November 2004 show that the Veteran was diagnosed with degenerative disc disease, L5-S1 herniated disc, caused by lifting a ladder at work one year ago. 

In September 2009, the Veteran underwent surgery on his disk herniation at L5-S1.

An MRI from December 2011 showed L5-S1 focal disc protrusion with right S1 nerve root impingement.

The Veteran was afforded a VA examination in August 2012.  Following an evaluation and after reporting history obtained from the Veteran and reviewing the claims file, the examiner opined that the Veteran's degenerative disc disease, L5-S1 herniated disc, was not caused by or a result of service.  The examiner noted that after service, there are no records of treatment until the Veteran's workers compensation injury in 2004.  Following that injury, the Veteran had significant treatment including epidural steroid injections and eventually underwent surgery. 

First, the Board notes that the Veteran has a current diagnosis of degenerative disc disease, L5-S1 herniated disc, as evidenced by November 2004 private treatment records.  Second, the Veteran's service treatment records note that he was seen in July 1999 for a low back strain which was due to playing racquetball.  Therefore, at issue is whether the current diagnosis is related to the in-service injury or is otherwise related to service.

After reviewing the record, the Board finds that the most probative evidence is against a grant of service connection for a lower back disability, claimed as low back pain, because the most probative evidence does not link it to service.  Specifically, the August 2012 VA examiner opined that the Veteran's degenerative disc disease, L5-S1 herniated disc, was not caused by or a result of service.  On examination, the Veteran asserted that his first back pain started in 2004 when he reached over to pick up some food and experienced muscle spasm.  The Veteran also injured his back at work.  Prior to injuring his back in 2004, there are no post-service records of treatment for lower back pain.  Following that injury, the Veteran had significant treatment and also underwent surgery for the pain in his back.  This opinion is adequate and highly probative as it is provided by a medical professional, who solicited history, reviewed the claims file, examined the Veteran, and provided an opinion with a rationale that is consistent with the record.

The Board acknowledges the Veteran's contention that there is a causal relationship between his service and his low back disorder.  In certain instances, laypersons are competent to provide an opinion regarding the etiology of a disorder.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although non-expert opinions regarding nexus are not to be categorically rejected, a layperson's competence to provide a nexus opinion depends on the facts of the particular case).

However, the opinion provided by the VA examiner is afforded more probative weight than the Veteran's assertions.  The VA examiner is a medical professional with specific experience, education, and training that the Veteran is not shown to have.  The opinion provided was supported by a rationale based on the accurate evidence of record.  As such, it is afforded more weight than the Veteran's opinion, and there are no other opinions of record with regard to whether the Veteran's currently diagnosed lumbar spine disability is related to service.

In conclusion, the Board finds that the evidence is against the claim of service connection for a low back disorder.  The Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 

ORDER

Service connection for a low back disorder, claimed as low back pain, is denied.


____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


